Action for death by wrongful act as a consequence of plaintiff’s decedent being struck by the automobile operated by the defendant. Order modified by striking out the denial as to certain items contained in the notice of motion and the motion granted as to all items and matters contained in plaintiff’s notice of motion dated November 29, 1938, and, as so modified, the order is affirmed, with ten dollars costs and disbursements to the appellant; examination to proceed on five days’ notice. In so far as the Special Term denied plaintiff’s motion, that action was improvident. The facts entitled the plaintiff to the fullest opportunity to examine the defendant. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.